Citation Nr: 1307289	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 Regional Office (RO) in Indianapolis, Indiana rating decision, which denied the claim on appeal.

The Veteran had a hearing before an RO representative in March 2008.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current left ear hearing loss disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his left ear hearing loss disability was incurred as a result of his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in an April 2006 RO decision, service connection was denied for a bilateral hearing loss disability, tinnitus, and burns as a result of a flare explosion.  In an October 2010 decision, the Board granted the claim for service connection for tinnitus and denied the claims for service connection for a bilateral hearing loss disability and burns as a result of a flare explosion.  The Veteran appealed the October 2010 Board decision concerning the denial of service connection for a left ear hearing loss disability to the Court of Appeals for Veterans Claims (Court); the claims for service connection for a right ear hearing loss disability and burns as a result of a flare explosion were deemed abandoned.

In a June 2012 memorandum decision, the Court reversed and remanded the Board's October 2010 decision to the extent that it denied service connection for a left ear hearing loss disability.  The Court found that since the Board favorably related the Veteran's tinnitus to in-service noise exposure and a VA examiner opined that the Veteran's tinnitus and left ear hearing loss likely shared the same etiology, the Court was convinced that the evidence supported a determination that the Veteran's tinnitus and left ear hearing loss disability were related to acoustic trauma in service.  The Court instructed the Board to grant service connection for a left ear hearing loss disability.

In accordance with the June 2012 Court decision, service connection for a left ear hearing loss disability is granted.


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


